Title: Franklin and John Adams to Arthur Lee, 23 July 1778
From: Franklin, Benjamin,Adams, John
To: Lee, Arthur


[July 23, 1778]
Mr. A. Lee is desired to sign and return the enclosed if he approves it.
  
Addressed: A Monsieur / Monsieur Lee M.P.D.E.U. / a sa Maison / A Chaillot
Endorsed: Recd. from a Commissionaire on my way from Challiot to Paris, between 6 & 7 OC. in the Eveng., containing a Paper of which the enclosd is an exact Copy. A Lee July 24th. 1778. Returned unsignd at 8 OC. next morng.
